      Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 1 of 14 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ABC CORPORATION,
                                                            Case No. 20-cv-03343
                         Plaintiff,

        v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                         Defendants.


                                            COMPLAINT

        Plaintiff ABC Corporation (“Plaintiff”) hereby brings the present action against the

Partnerships and Unincorporated Associations identified on Schedule A attached hereto

(collectively, “Defendants”) and alleges as follows:1

                                I.    JURISDICTION AND VENUE

        1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

        2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at




1
  Since it is unknown when Plaintiff’s forthcoming Motion for a Temporary Restraining Order will be
ruled on, Plaintiff’s name has been removed to prevent Defendants from getting advanced notice.
Plaintiff is listed on the trademark certificates filed under seal as Exhibit 1 and Plaintiff will file an
Amended Complaint under seal that identifies Plaintiff and provides additional allegations.
         Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 2 of 14 PageID #:2




least the fully interactive, e-commerce stores2 operating under the seller aliases identified in

Schedule A attached hereto (collectively, the “Seller Aliases”). Specifically, Defendants have

targeted sales to Illinois residents by setting up and operating e-commerce stores that target

United States consumers using one or more Seller Aliases, offer shipping to the United States,

including Illinois, accept payment in U.S. dollars and, on information and belief, have sold

products using infringing and counterfeit versions of Plaintiff’s federally registered trademarks

to residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging

in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the State of

Illinois.

                                        II.   INTRODUCTION

          3.      This action has been filed by Plaintiff to combat e-commerce store operators who

trade upon Plaintiff’s reputation and goodwill by offering for sale and/or selling unauthorized

and unlicensed products using infringing and counterfeit versions of Plaintiff’s federally

registered trademarks (the “Counterfeit Products”).            Defendants create e-commerce stores

operating under one or more Seller Aliases that are advertising, offering for sale and selling

Counterfeit Products to unknowing consumers. E-commerce stores operating under the Seller

Aliases share unique identifiers establishing a logical relationship between them and that

Defendants’ counterfeiting operation arises out of the same transaction, occurrence, or series of

transactions or occurrences. Defendants attempt to avoid and mitigate liability by operating

under one or more Seller Aliases to conceal both their identities and the full scope and

interworking of their counterfeiting operation. Plaintiff is forced to file this action to combat

Defendants’ counterfeiting of its registered trademarks, as well as to protect unknowing

consumers from purchasing Counterfeit Products over the Internet. Plaintiff has been, and
2
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
                                                     2
          Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 3 of 14 PageID #:3




continues to be, irreparably damaged through consumer confusion, dilution, and tarnishment of

its valuable trademarks as a result of Defendants’ actions and seeks injunctive and monetary

relief.

                                        III.   THE PARTIES

Plaintiff

           4.    Plaintiff designs, manufactures and sells products, which prominently display the

famous, internationally recognized, and federally registered Plaintiff’s trademarks (collectively,

the “Plaintiff’s Products”). Plaintiff’s Products have become enormously popular and even

iconic, driven by Plaintiff’s arduous quality standards and innovative design.            Among the

purchasing public, genuine Plaintiff’s Products are instantly recognizable as such. In the United

States and around the world, Plaintiff’s brand has come to symbolize high quality, and Plaintiff’s

Products are among the most recognizable of their kind in the world.

           5.    Plaintiff incorporates a variety of distinctive marks in the design of its various

Plaintiff’s Products. As a result of its long-standing use, Plaintiff owns common law trademark

rights in its Plaintiff’s trademarks. Plaintiff has also registered its trademarks with the United

States Patent and Trademark Office, including the marks for which true and correct copies of the

United States Registration Certificates are included in Exhibit 1 attached hereto (collectively

referred to as the “Plaintiff’s Trademarks”).

           6.    The U.S. registrations for Plaintiff’s Trademarks are valid, subsisting, in full force

and effect, and some are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the

Plaintiff’s Trademarks constitute prima facie evidence of their validity and of Plaintiff’s

exclusive right to use the Plaintiff’s Trademarks pursuant to 15 U.S.C. § 1057(b). Plaintiff’s




                                                   3
      Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 4 of 14 PageID #:4




Trademarks have been used exclusively and continuously by Plaintiff for many years and have

never been abandoned.

        7.      Plaintiff’s Trademarks are exclusive to Plaintiff, and are displayed extensively on

Plaintiff’s Products and in Plaintiff’s marketing and promotional materials. Typically, at least

one of the Plaintiff’s Trademarks are included on Plaintiff’s Products. Plaintiff’s Products have

been extensively promoted and advertised at great expense. In fact, Plaintiff has expended

significant resources annually in advertising, promoting and marketing featuring the Plaintiff’s

Trademarks. Because of these and other factors, Plaintiff’s name and the Plaintiff’s Trademarks

have become famous throughout the United States.

        8.      Plaintiff’s Trademarks are distinctive when applied to the Plaintiff’s Products,

signifying to the purchaser that the products come from Plaintiff and are manufactured to

Plaintiff’s quality standards. Whether Plaintiff manufactures the products itself or licenses

others to do so, Plaintiff has ensured that products bearing its trademarks are manufactured to the

highest quality standards.      Plaintiff’s Trademarks have achieved tremendous fame and

recognition, which has only added to the inherent distinctiveness of the marks. As such, the

goodwill associated with the Plaintiff’s Trademarks is of incalculable and inestimable value to

Plaintiff.

        9.      Plaintiff operates a website where it promotes and sells genuine Plaintiff’s

Products. Sales of Plaintiff’s Products via Plaintiff’s website represent a significant portion of

Plaintiff’s business.     Plaintiff’s website features proprietary content, images and designs

exclusive to Plaintiff.

     10.        Plaintiff’s innovative marketing and product designs have enabled Plaintiff to

achieve widespread recognition and fame and have made the Plaintiff’s Trademarks some of the



                                                 4
      Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 5 of 14 PageID #:5




most well-known marks in Plaintiff’s industry. The widespread fame, outstanding reputation, and

significant goodwill associated with Plaintiff’s brand have made the Plaintiff’s Trademarks

valuable assets of Plaintiff.

        11.     Plaintiff has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the Plaintiff’s Trademarks. As a result, products bearing

the Plaintiff’s Trademarks are widely recognized and exclusively associated by consumers, the

public, and the trade as being high-quality products sourced from Plaintiff. Plaintiff’s Products

have become among the most popular of their kind in the world.

The Defendants

        12.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Plaintiff. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax trademark enforcement systems, or redistribute products from the same or similar

sources in those locations. Defendants have the capacity to be sued pursuant to Federal Rule of

Civil Procedure 17(b).

        13.     On information and belief, Defendants either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Plaintiff to learn Defendants’ true identities and the exact interworking

of their counterfeit network. If Defendants provide additional credible information regarding

their identities, Plaintiff will take appropriate steps to amend the Complaint.




                                                 5
      Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 6 of 14 PageID #:6




                       IV.   DEFENDANTS’ UNLAWFUL CONDUCT

    14.        The success of Plaintiff’s brand has resulted in its significant counterfeiting.

Consequently, Plaintiff has a worldwide anti-counterfeiting program and regularly investigates

suspicious e-commerce stores identified in proactive Internet sweeps and reported by consumers.

In recent years, Plaintiff has identified numerous fully interactive e-commerce stores, including

those operating under the Seller Aliases, which were offering for sale and/or selling Counterfeit

Products to consumers in this Judicial District and throughout the United States. E-commerce

sales, including through e-commerce stores like those of Defendants, have resulted in a sharp

increase in the shipment of unauthorized products into the United States. Exhibit 2, Excerpts

from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”) Intellectual Property

Seizure Statistics Report. Over 90% of all CBP intellectual property seizures were smaller

international mail and express shipments (as opposed to large shipping containers). Id. Over

85% of CBP seizures originated from mainland China and Hong Kong. Id. Counterfeit and

pirated products account for billions in economic losses, resulting in tens of thousands of lost

jobs for legitimate businesses and broader economic losses, including lost tax revenue.

    15.        Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020), attached as Exhibit 4, and

finding that on “at least some e-commerce platforms, little identifying information is necessary



                                                 6
      Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 7 of 14 PageID #:7




for a counterfeiter to begin selling” and recommending that “[s]ignificantly enhanced vetting of

third-party sellers” is necessary. Counterfeiters hedge against the risk of being caught and

having their websites taken down from an e-commerce platform by preemptively establishing

multiple virtual store-fronts. Exhibit 4 at p. 22. Since platforms generally do not require a seller

on a third-party marketplace to identify the underlying business entity, counterfeiters can have

many different profiles that can appear unrelated even though they are commonly owned and

operated. Exhibit 4 at p. 39. Further, “E-commerce platforms create bureaucratic or technical

hurdles in helping brand owners to locate or identify sources of counterfeits and counterfeiters.”

Exhibit 3 at 186-187.

    16.        Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Products to residents of Illinois.

    17.        Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores

operating under the Seller Aliases look sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Western Union, PayPal, and/or Amazon Pay. E-commerce stores operating

under the Seller Aliases often include content and images that make it very difficult for

consumers to distinguish such stores from an authorized retailer. Plaintiff has not licensed or

authorized Defendants to use any of Plaintiff’s Trademarks, and none of the Defendants are

authorized retailers of genuine Plaintiff’s Products.



                                                 7
      Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 8 of 14 PageID #:8




       18.     Many Defendants also deceive unknowing consumers by using the Plaintiff’s

Trademarks without authorization within the content, text, and/or meta tags of their e-commerce

stores in order to attract various search engines crawling the Internet looking for e-commerce

stores relevant to consumer searches for Plaintiff’s Products. Other e-commerce stores operating

under the Seller Aliases only show Plaintiff’s Trademarks in product images, while using

strategic item titles and descriptions that will trigger their listings when consumers are searching

for Plaintiff’s Products.

       19.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to e-

commerce platforms.         On information and belief, certain Defendants have anonymously

registered and maintained Seller Aliases to prevent discovery of their true identities and the

scope of their e-commerce operation.

       20.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Products. Such seller alias

registration patterns are one of many common tactics used by the Defendants to conceal their

identities, the full scope and interworking of their counterfeiting operation, and to avoid being

shut down.

    21.        Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features, such as use of the same

registration patterns accepted payment methods, check-out methods, keywords, illegitimate



                                                 8
      Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 9 of 14 PageID #:9




search engine optimization (SEO), advertising tactics, similarities in price and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Counterfeit Products for sale by the Seller Aliases bear similar irregularities and

indicia of being counterfeit to one another, suggesting that the Counterfeit Products were

manufactured by and come from a common source and that Defendants are interrelated.

        22.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

     23.      Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Plaintiff’s enforcement

efforts. On information and belief, Defendants maintain off-shore accounts and regularly move

funds from their financial accounts to off-shore bank accounts outside the jurisdiction of this

Court to avoid payment of any monetary judgment awarded to Plaintiff. Indeed, analysis of

financial account transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from financial accounts to off-shore accounts outside the

jurisdiction of this Court.

        24.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Products in the same transaction, occurrence, or series of transactions

or occurrences. Defendants, without any authorization or license from Plaintiff, have jointly and

severally, knowingly and willfully used and continue to use the Plaintiff’s Trademarks in




                                                9
    Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 10 of 14 PageID #:10




connection with the advertisement, distribution, offering for sale, and sale of Counterfeit

Products into the United States and Illinois over the Internet.

       25.     Defendants’ unauthorized use of the Plaintiff’s Trademarks in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit Products, including the sale of

Counterfeit Products into the United States, including Illinois, is likely to cause and has caused

confusion, mistake, and deception by and among consumers and is irreparably harming Plaintiff.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       26.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       27.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered Plaintiff’s

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The Plaintiff’s Trademarks are highly distinctive marks. Consumers have

come to expect the highest quality from Plaintiff’s Products offered, sold or marketed under the

Plaintiff’s Trademarks.

       28.     Defendants have sold, offered to sell, marketed, distributed and advertised, and

are still selling, offering to sell, marketing, distributing and advertising products using

counterfeit reproductions of the Plaintiff’s Trademarks without Plaintiff’s permission.

       29.     Plaintiff is the exclusive owner of the Plaintiff’s Trademarks. Plaintiff’s United

States Registrations for the Plaintiff’s Trademarks (Exhibit 1) are in full force and effect. Upon

information and belief, Defendants have knowledge of Plaintiff’s rights in the Plaintiff’s

Trademarks, and are willfully infringing and intentionally using counterfeits of the Plaintiff’s

Trademarks. Defendants’ willful, intentional and unauthorized use of the Plaintiff’s Trademarks

                                                 10
    Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 11 of 14 PageID #:11




is likely to cause and is causing confusion, mistake, and deception as to the origin and quality of

the Counterfeit Products among the general public.

       30.     Defendants’     activities   constitute   willful   trademark     infringement     and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       31.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known Plaintiff’s Trademarks.

       32.     The injuries and damages sustained by Plaintiff have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       33.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       34.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendants’ Counterfeit Products by Plaintiff.

       35.     By using the Plaintiff’s Trademarks in connection with the sale of Counterfeit

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Products.

       36.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

                                                 11
    Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 12 of 14 PageID #:12




         37.      Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

brand.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under, or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

         a. using Plaintiff’s Trademarks or any reproductions, counterfeit copies or colorable

               imitations thereof in any manner in connection with the distribution, marketing,

               advertising, offering for sale, or sale of any product that is not a genuine Plaintiff’s

               Product or is not authorized by Plaintiff to be sold in connection with the Plaintiff’s

               Trademarks;

         b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

               Plaintiff’s Product or any other product produced by Plaintiff, that is not Plaintiff’s or

               not produced under the authorization, control, or supervision of Plaintiff and

               approved by Plaintiff for sale under the Plaintiff’s Trademarks;

         c. committing any acts calculated to cause consumers to believe that Defendants’

               Counterfeit Products are those sold under the authorization, control or supervision of

               Plaintiff, or are sponsored by, approved by, or otherwise connected with Plaintiff;

         d. further infringing the Plaintiff’s Trademarks and damaging Plaintiff’s goodwill; and

         e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

               moving, storing, distributing, returning, or otherwise disposing of, in any manner,



                                                    12
    Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 13 of 14 PageID #:13




           products or inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff

           to be sold or offered for sale, and which bear any of Plaintiff’s trademarks, including

           the Plaintiff’s Trademarks, or any reproductions, counterfeit copies or colorable

           imitations thereof;

2) Entry of an Order that, upon Plaintiff’s request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com and Dhgate (collectively, the “Third Party Providers”) shall disable and

   cease displaying any advertisements used by or associated with Defendants in connection

   with the sale of counterfeit and infringing goods using the Plaintiff’s Trademarks;

3) That Defendants account for and pay to Plaintiff all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the Plaintiff’s Trademarks be increased by a sum not exceeding three times

   the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Plaintiff be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   Plaintiff’s Trademarks;

5) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.




                                                13
    Case: 1:20-cv-03343 Document #: 1 Filed: 06/05/20 Page 14 of 14 PageID #:14




Dated this 5th day of June 2020.      Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Isaku M. Begert
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      ibegert@gbc.law

                                      Counsel for Plaintiff




                                        14
